Citation Nr: 1044984	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1151.

3.  Entitlement to accrued benefits based on a claim for service 
connection pending at the time of the service member's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty in the United States Army 
from October 1961 to September 1982, when he retired from the 
service.  The service member also had one year, ten months, 
twenty-five days of inactive duty service.  The service member 
passed away in late-1996; at the time of his death, he was not in 
receipt of VA compensation benefits.  The appellant is the 
service member's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  The appellant requested that she be given the 
opportunity to present testimony before a Veterans Law Judge at 
the Montgomery RO.  Such a hearing was scheduled for August 9, 
2010; unfortunately, the appellant did not appear for the 
hearing, and she did not request that another hearing be 
scheduled.  The Board finds that it has met its duty to assist 
the appellant with respect to a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely 


regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the appellant's 
claims so that she is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

The appellant asserts that service connection for the cause of 
her husband's death be granted, along with DIC benefits, and 
accrued benefits.  The appellant contends that her husband began 
experiencing heart problems while he was on active duty.  Because 
the service member's Certificate of Death indicates that he 
passed away because of a cardiac arrest secondary to heart 
disease and cardiac bypass surgery, the appellant maintains that 
these conditions were related to the heart problems her husband 
experienced while on active duty.  

To support her assertions, the appellant has said that her 
husband received treatment at the Noble Army Hospital (or Medical 
Center) at Fort McClellan, Alabama, and that these records will 
substantiate her assertions.  The claims file indicates that the 
RO attempted to obtain the service member's medical records but 
was informed that after the service member died, the Noble Army 
Hospital was closed as a result of base realignment and closure, 
and the records from Noble Army Hospital were transferred to the 
Martin Army Community Hospital at Fort Benning, Georgia.  [A note 
in the claims file suggests that if records can not be found at 
Fort Benning, the records are more than likely forwarded to the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri.]  As a result of the closure of Fort McClellan, the RO 
did request copies of the service member's records from the 
facility at Fort Benning.  Personnel at Martin Army Community 
Hospital responded to the RO's inquiry with a negative response.  
The record does not show that after the RO received the negative 
response that it sought to obtain the service member's records 
from the NPRC.

The duty to assist an appellant with a claim particularly applies 
to relevant evidence known to be in the possession of the Federal 
Government, such the Department of Defense.  See 38 C.F.R. § 
3.159(c) (2) (2010); see also Dixon v. Gober, 14 Vet. App. 168, 
171 (2000).  Therefore, the claim must be held in abeyance and 
attempt be made to obtain all available records relating to the 
service member that may be located at the NPRC.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a letter 
addressing the elements required under Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
Specifically, the letter should inform the 
appellant of the service member's service-
connected disabilities (if any), explain 
the evidence and information required to 
substantiate her claim for benefits, and 
address the arguments made by the appellant 
with respect to her claim.

2.  The RO/AMC should once again contact 
the appellant and ask her to provide the 
name(s) of all VA and non-VA physicians and 
healthcare providers that treated the 
service member for any cardiac disability.  
She should be provided Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs Forms (Form 
21-4142) for those for whom she has not 
already provided to VA.  After securing the 
necessary release(s), the RO/AMC should 
obtain those records.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
Should a facility respond to the inquiry 
that it does not have copies of the service 
member's records, the facility should be 
asked whether those records were retired, 
destroyed, misplaced, etcetera.  All 
responses should be included in the claims 
file.  The appellant should also be 
informed of the negative results, and 
should be given the opportunity to submit 
the requested records.

3.  Because the service member was eligible 
for TRICARE while he was alive and since 
TRICARE may have covered the service 
member's expenses when he received 
treatment at a private facility, such as 
the UAB Medical West (995 9th Avenue, SW, 
Bessemer, Alabama 35021), or the Northeast 
Alabama Regional Medical Center (400 East 
10th Street, Anniston, Alabama 36207), 
TRICARE may have copies of the service 
member's medical records.  Alternatively, 
TRICARE may be able to at least confirm the 
dates and type of treatment the service 
member received.  Therefore, the RO/AMC 
should contact TRICARE, via the Military 
Health System, Skyline 5, Suite 810, 5111 
Leesburg Pike, Falls Church, Virginia 
22041-3206, and request copies of all 
records of treatment for the service member 
for the period extending from 1982 to 1996, 
including any records of payment.  All 
responses should be included in the claims 
file.  The appellant should also be 
informed of the any negative results, and 
should be given the opportunity to submit 
the requested records.

4.  The RO/AMC should contact the NPRC and 
request from that facility copies of the 
service member's post-service medical 
treatment records.  Specifically, the 
RO/AMC should inform NPRC that the service 
member received treatment at the Noble Army 
Hospital at Fort McClellan, Georgia, prior 
to Fort McClellan's closure, and that the 
appellant's records may be located at a 
federal storage facility where such records 
are kept.  If NPRC indicates that it does 
not have the records of the service member 
but recommends that the RO/AMC contact 
another federal agency which have control 
over said documents, the RO/AMC should 
contact that federal agency and once again 
request the service member's post-service 
medical treatment records.  Any records 
received should be included in the claims 
file  for review.  The appellant should 
also be informed of the any negative 
results, and should be given the 
opportunity to submit the requested 
records.

5.  Following completion of the foregoing, 
the RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2010) and see Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


